Title: To Benjamin Franklin from William Carmichael, 29 March 1780
From: Carmichael, William
To: Franklin, Benjamin


Dear Sir,
Madrid 29 Mar. 1780
The Count De Montmorin is so obliging as to offer me an Occasion of writing to you by a Courier which I am loth to refuse for fear of betraying a Want of Respect to you or give Reason to others to suspect that I have no Share in your Confidence. I have nothing material to communicate unless the uneasiness I feel in being left here ignorant of the Situation of our affairs in any other Part of the World and without any Sources of Credit or Intelligence but what I disire from my self be a communication that I ought to make to you. M. Jay is on the Road from Cadiz which Place he left the 21st. inst. I expect him here the last of the Week. I cannot help repeating the Satisfaction I feel in the candid Conduct of Ministers of this Court, which will enable M. Jay immediately on his arrival to enter upon the Execution of the Business on which he is sent. The Court Seems determined to prosecute the War and is taking measures to provide the funds necessary to support it. It appears to be however rather a War of the Court than of the Nation. There is Reason to suspect that our Enemies are not idle here and that their Communications pass by the Way of Lisbon. Should you have an Opportunity of obtaining any Information on this Head. M. Jay will be much obliged to you for it. Should any Letters from America or Elswhere be addressed to your Care you will oblige us in sending them hither by one of the Couriers dispatched to the Ct. De Montmorin whose Politeness & friendship is the only Consolation I have here. I beg you to present complements to Dr. Bancroft and your Grandson and to believe me. With great Respect your obliged & Humble Servt.
(signed) Wm. Carmichael.
His Excellency Benjn. franklin.